DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Objections
Claims 24-25 are objected to because of the following informalities:  claims 24-25 are dependent upon cancelled claim 23.  Appropriate correction is required.  For purposes of expediting prosecution, the Examiner interprets that claims 24-25 are dependent upon claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21, 24 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chen (CN 202815358).
claim 16, Sugihara discloses, a frame for a head mounted device (Figs. 1-21) comprising: 
a front part (30);
a first temple (20) configured to be electronically connected (“LC”) to the front part via a first connection means (“TP3”, “TP4”, “TF3”, “TF4”) and comprising battery (16, 24 and “BATTERY”) means for providing electrical power arranged in a cavity in the first temple and connected electrically to the first connection means;
a second temple (10) configured to be electrically connected (“TF1”, “TF2”, “TP1”, “TP2”) to the front part and including a cavity therein configured to receive therein at least one electronic module (14, “DISPLAY DEVICE (ELECTRICAL PART)”); and
a second connection means (“LC”, “CP1”, “CP2”, “CF1”, “CF2”) configured to connect electrically the battery means of the first temple to the at least one electronic module of the second temple via the front part to receive power therefrom (Paragraphs 0121-0123). 
Sugihara does not explicitly disclose the front part comprises a proximity sensor arranged to determine the distance between an object and the eves of the user, and wherein the front part further comprises a vibrator module, the vibrator module being used to warn the user when he is reading at a too close distance.
Chen teaches, from the same field of endeavor that in a frame for a head mounted device (Fig. 1) that it would have been desirable to make the front part (1, 2, 3) comprises a proximity sensor (Para. 0008 and see 6) arranged to determine the distance between an object and the eves of the user (Para. 0008), and wherein the front part further comprises a vibrator module (Para. 0008 and see 7), the vibrator module being used to warn the user when he is reading at a too close distance (Para. 0008).

Regarding claim 17, Sugihara in view of Chen discloses and teaches as set forth above, and Sugihara further discloses, one of the front part or the first temple comprises at least a complementary electronic module configured to be electrically connected to the battery means (Paragraph 0112 and see 50, 52, 60).
Regarding claim 18, Sugihara in view of Chen discloses and teaches as set forth above, and Sugihara further discloses, one of the first temple or the second temple comprises a body and a tip configured to be attached to the body of the temple and including a cavity therein configured to removably receive therein at least an additional electronic module (50, 52, 60), the temple comprises a third connection means configured to attach the tip to the body of the temple and to connect electrically the battery means of the first temple to the additional electronic module of the tip to receive power therefrom (Paragraphs 0114, 0125 and 0192).
Regarding claim 19, Sugihara in view of Chen discloses and teaches as set forth above, and Sugihara further discloses, the tip is removably attached to the temple (Paragraphs 0114, 0125, 0192 and see 50, 52, 60).
claim 21, Sugihara in view of Chen discloses and teaches as set forth above, and Sugihara further discloses, at least one of the front part, the first temple, or the second temple comprises a processor configured to control at least an electronic module of the front part and/or the first temple and/or the second temple (Paragraphs 0114, 0125, 0188 and see 14, 300).
Regarding claim 24, Sugihara in view of Chen discloses and teaches as set forth above, and Sugihara further discloses, the sensor is configured to measure at least one user environment parameter and/or at least one user physiological parameter and/or at least one user visual behavior parameter (Paragraph 0195).
Regarding claim 27, Sugihara in view of Chen discloses and teaches as set forth above, and Sugihara further discloses, the at least one electronic module and/or the at least one supplementary another electronic module and/or the complementary electronic module and/or the additional electronic module comprises a data storage for storing data received from at least one sensor and/or received from a distant unit (Paragraph 0189 and see 320).
Regarding claim 28, Sugihara in view of Chen discloses and teaches as set forth above, and Sugihara further discloses, the front part comprises a lens frame (30) configured to receive a lens and to position the lens in front of a user of the head mounted device when the user worn the head mounted device (Paragraph 0109), the complementary module comprises at least a display device configured to display a virtual picture towards an eye of the user (Paragraph 0164 and see 50, 52).
Regarding claim 29, Sugihara in view of Chen discloses and teaches as set forth above, and Sugihara further discloses, the complementary module comprises at least a camera (60) configured to acquire images of the environment of the user and the display device is configured 
Regarding claim 30, Sugihara in view of Chen discloses and teaches as set forth above, and Sugihara further discloses, a head mounted device (Paragraph 0002 and see Figs. 1-21) comprising a frame (30) according to claim 16 (see rejection of claim 16 above).
Regarding claim 31, Sugihara in view of Chen discloses and teaches as set forth above, and Sugihara further discloses, the at least one electronic module and/or the at least one supplementary electronic module and/or the complementary electronic module and/or the additional electronic module comprises:
at least a sensor (14, 300) configured to sense at least one data relating to a user of the head mounted device when the user wears the head mounted device (Paragraphs 0114, 0188 and 0195);
a communication unit (Paragraph 0195) associated with the at least one sensor and configured to communicate the data to a unit and/or another electronic module of the frame.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chen (CN 202815358) as applied to claim 16 above, and further in view of Samec et al. (US 2016/0270656).
Sugihara in view of Chen remains as applied to claim 16 above.
Furthermore, Sugihara discloses, wherein the recommendation data includes an activation of the at least another electronic module of the frame (Paragraph 0195).
configured to provide a recommendation data based at least on data measured by the sensor.
Samec teaches, from the same field of endeavor that in a frame for a head mounted device (Figs. 3A-C) that it would have been desirable to make the at least one electronic module (70) comprises an information data generating unit configured to provide a recommendation data based at least on data measured by the sensor (Para. 1351, 1438, 1492 and 1516).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least one electronic module comprises an information data generating unit configured to provide a recommendation data based at least on data measured by the sensor as taught by the frame for a head mounted device of Samec in the combination of Sugihara in view of Chen since Samec teaches it is known to include these features in a frame for a head mounted device for the purpose of providing an inexpensive frame for a head mounted device with reduced misdiagnosis, patient errors and improved patient health.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chen (CN 202815358) as applied to claim 16 above, in view of Blum et al. (US 2002/0140899).
Sugihara in view of Chen remains as applied to claim 16 above.
Sugihara in view of Chen does not disclose at least one of the connection means comprises a data bus configured to transfer data between at least two electronic modules, and the front part comprises a complementary module and a lens frame configured to receive an active 
Blum teaches, from the same field of endeavor that in a head mounted device that it would have been desirable to make at least one of the connection means comprises a data bus configured to transfer data between at least two electronic modules (Paragraph 0245 and see 295 of Fig. 29), and the front part (Figs. 1-2 and 29) comprises a complementary module and a lens frame (110) configured to receive an active lens (2900 of Fig. 29) and to position the active lens in front of an eye of a user of the head mounted device when the user wears the head mounted device (see Figs. 1-2), the complementary module comprises an optical function controller (160) configured to control an optical function of the active lens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one of the connection means comprises a data bus configured to transfer data between at least two electronic modules, and the front part comprises a complementary module and a lens frame configured to receive an active lens and to position the active lens in front of an eye of a user of the head mounted device when the user wears the head mounted device, the complementary module comprises an optical function controller configured to control an optical function of the active lens as taught by the head mounted device of Blum in the combination of Sugihara in view of Chen since Blum teaches it is known to include these features in a head mounted device for the purpose of providing a low cost head mounted device that improves a user’s vision.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chen (CN 202815358) as applied to claim 26 above, in view of Chaum (US 2010/0110368; already of record).
Sugihara in view of Chen remains as applied to claim 26 above.
Sugihara in view of Chen does not disclose the another electronic module of the frame configured to be activated by the recommendation data comprises a vibrator module configured to emit a mechanical vibration when the vibrator module is activated.
Chaum teaches, from the same field of endeavor that in a head mounted device that it would have been desirable to make the another electronic module of the frame configured to be activated by the recommendation data comprises a vibrator module configured to emit a mechanical vibration when the vibrator module is activated (Paragraphs 0113, 0122, and 0149).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the another electronic module of the frame configured to be activated by the recommendation data comprises a vibrator module configured to emit a mechanical vibration when the vibrator module is activated as taught by the head mounted device of Chaum in the combination of Sugihara in view of Chen since Chaum teaches it is known to include these features in a head mounted device for the purpose of providing an affordable and effective way to alert a user wearing the device.



Response to Arguments
Applicant’s arguments with respect to claims 16-22 and 24-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        04/27/2021